DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 1 and 8 stand rejected under Section 102 over Yoon with evidence from Hsieh, or in the alternative, as obvious under Section 103 over Yoon in view of Hsieh.  Claims 2-7 and 10-20 stand rejected under Section 103.  Claims 3-5, 10-14, and 16-18 stand objected to for informalities.  Claim 9 was previously canceled.
Applicants amended claims 1, 3, 4, 10, and 11, canceled claim 7, and added new claim 21.  Applicants argue that the application is in condition for allowance.
Turning first to the claim objections: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted claim objections are withdrawn.
Section 102 rejections:  Applicants’ amendments overcome the previously noted Section 102 rejections.  These rejections are withdrawn.
Section 103 rejections: Applicants’ amendments overcome the previously noted Section 103 rejections.  However, additional art has been identified that, when combined with the previously cited prior art, renders obvious the claims, as discussed below.
Claim Objections
Claim 21 is objected to because of the following informalities:
Claim 21, line 2: Add “in” before “direct”, change “to” to “with”, and add “and” after “unit,”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20: This claim depends from now-canceled claim 7.  Because the claim from which claim 20 depends no longer exists, claim 20 is rejected as indefinite.  For purposes of examination, claim 20 will be treated as though it depended from claim 6, which claim 7 had depended from.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon, U.S. Pat. Pub. No. 2016/0043226, Figures 1-4H, with evidence from, or in the alternative, obvious in view of, Hsieh, U.S. Pat. Pub. No. 2009/0295747, and further in view of Schuck, U.S. Pat. No. 5,868,951.
Yoon, Figures 1-3:
    PNG
    media_image1.png
    371
    407
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    750
    416
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    367
    498
    media_image3.png
    Greyscale

Yoon, Figures 4A-4H:

    PNG
    media_image4.png
    205
    475
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    338
    480
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    244
    478
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    257
    481
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    265
    491
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    268
    490
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    290
    490
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    323
    492
    media_image11.png
    Greyscale

Schuck, Figure 5B:
    PNG
    media_image12.png
    486
    693
    media_image12.png
    Greyscale

Regarding claim 1: Yoon Figures 1-4H disclose a method of manufacturing a display substrate (DP), comprising: forming a switch unit (TFT) on a base substrate (BS1), wherein the switch unit (TFT) comprises an output electrode (DE); forming a planarization layer (OL) on one side of the switch unit (TFT) away from the base substrate (BS1), wherein a region, corresponding to the output electrode (DE), of the planarization layer (OL) is provided with a planarization layer via hole (CH), and an orthographic projection of the planarization layer via hole (CH) onto the base substrate (BS1) is located within an orthographic projection region of the output electrode (DE) onto the base substrate (BS1); etching a surface of a region, corresponding to the planarization layer via hole (CH), of the output electrode (DE); and forming a pixel electrode (PE) on one side of the planarization layer (OL) away from the switch unit (TFT), wherein the pixel electrode (PE) is in contact with the output electrode (DE) through the planarization layer via hole (CH), wherein the method further comprises: forming a liquid crystal layer (LC) and a common electrode (CE) sequentially on one side of the pixel electrode (PE) away from the planarization layer (OL).  Yoon specification ¶¶ 40-122.  Yoon is silent as to whether the liquid crystal layer (LC) is an insulating layer.  Yoon also does not disclose that after forming the planarization layer on one side of the switch unit away from the base substrate, the method further comprises: curing the planarization layer for less than or equal to 20 minutes.  Yoon does disclose that its planarization layer (OL) is an organic layer.  Id. ¶ 110.
Hsieh, directed to similar subject matter, discloses liquid crystal is an insulating material.  Hsieh specification ¶ 26.  Therefore, the Yoon liquid crystal layer would also be an insulating layer.  In the alternative, one having ordinary skill in the art at a time before the effective filing date would be motivated to use the Hsieh insulating liquid crystal layer in Yoon because the modification would have involved a selection of a known material based on its suitability for its intended use.  Once combined, the combination discloses forming an insulating layer and a common electrode sequentially on one side of the pixel electrode away from the planarization layer.
Schuck, directed to similar subject matter, discloses forming the planarization layer (24’) of polymeric resin on one side of the TFT (13a’, 13b’) away from the base substrate (12).  Schuck specification, col. 13, ll. 14-35.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Yoon to use the Schuck planarization layer material because the modification would have involved the substitution of an equivalent known for the same purpose.  Schuck described a polymeric resin planarization layer as being made of carbon, hydrogen, and oxygen, and discloses that a preferred material is BCB, an organic material.  Id. col. 9, l. 65 – col. 10, l. 20.  Schuck describing the curing process for this type of planarization layer as being between 3-10 minutes, with a preferred curing time of 5 minutes, id. col. 10, ll. 32-51, which overlaps the claimed requirement of curing the planarization layer for less than or equal to 20 minutes.  This renders obvious claim 1.
Regarding claim 8, which depends from claim 1: Yoon discloses that the switch unit (TFT) is a thin film transistor, and the forming the switch unit (TFT) on the base substrate (BS1) comprises: forming a gate electrode (GE), a gate insulating layer (IL1), an active layer (SL) and a source-drain electrode layer (SE-DE) on the base substrate (BS1), wherein the source-drain electrode layer (SE-DE) comprises a source electrode (SE) and a drain electrode (DE), and the drain electrode (DE) is the output electrode (DE).  Yoon specification ¶¶ 79-105.
Regarding claim 21, which depends from claim 1: The combination discloses the planarization layer (24’) is in direct contact to the switch unit, the planarization layer (24’) is a single-layer structure.  Schuck specification, col. 13, ll. 14-35 (passivation layer (20’) is optional).
Claims 2-6 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon, Hsieh, and Schuck, and further in view of Kang, Korean Pat. Pub. No. 10-2005-0100950A, Figures 5a-5d and 3.
Kang, Figure 3: 
    PNG
    media_image13.png
    239
    397
    media_image13.png
    Greyscale
 
Kang, Figures 5a-5d:

    PNG
    media_image14.png
    161
    397
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    206
    394
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    242
    395
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    237
    397
    media_image17.png
    Greyscale

Regarding claim 2, which depends from claim 1: Yoon is silent as to whether the etching the surface of the region, corresponding to the planarization layer via hole (CH), of the output electrode (DE) comprises: etching the surface of the region, corresponding to the planarization layer via hole (CH), of the output electrode (DE) by using the planarization layer (OL) as a mask.  See Yoon specification ¶¶ 72, 111.
Kang Figures 5a-5d and 3 disclose the etching the surface of the region, corresponding to the planarization layer via hole (3), of the passivation layer (260) to the surface of the output electrode (256) comprises: etching the surface of the region, corresponding to the planarization layer via hole (3), of the passivation layer (260) to the surface of the output electrode (256) by using the planarization layer (270) as a mask.  Kang specification, pages 4-7 (machine translation version).  One having ordinary skill in the art at a time before the effective filing date would be motivated to use Kang’s teachings so that the Yoon planarization layer is used as a mask to etch the surface of the region, corresponding to the planarization layer via hole (CH), of the output electrode (DE) by using the planarization layer (OL) as a mask because the modification would have involved a selection of a known step based on its suitability for its intended use.
Regarding claim 3, which depends from claim 2: The combination discloses that before forming the planarization layer (Yoon OL/Kang 270) on one side of the switch unit (TFT) away from the base substrate (BS1), the method further comprises: forming a passivation layer (Yoon IL2/Kang 260) on one side of the switch unit (TFT) away from the base substrate (BS1); the forming the planarization layer (OL/270) on one side of the switch unit (TFT) away from the base substrate (BS1) comprises: forming the planarization layer (OL/270) on one side of the passivation layer (IL2/260) away from the switch unit (TFT), wherein a region, corresponding to the output electrode (DE), of the passivation layer (IL2/260) is exposed through the planarization layer via hole (Yoon CH, Kang 3); the etching the surface of the region, corresponding to the planarization layer via hole (CH/3), of the output electrode (DE) by using the planarization layer (OL/270) as the mask comprises: over-etching the region, exposed through the planarization layer via hole (CH/3), of the passivation layer (IL2/260) by using the planarization layer (OL/270) as the mask, so as to form a passivation layer via hole (CH/3—lower portion) in the passivation layer (IL2/260), and etching the surface of the region, corresponding to the planarization layer via hole (CH/3), of the output electrode (DE), wherein the passivation layer via hole (CH/3 – lower portion) is in communication with the planarization layer via hole (CH/3—upper portion), and an orthographic projection of the passivation layer via hole (CH/3—lower portion) onto the base substrate (BS1) is located within the orthographic projection of the planarization layer via hole (CH/3—upper portion) onto the base substrate (BS1); and the forming the pixel electrode (PE) on one side of the planarization layer (OL/270) away from the switch unit (TFT), wherein the pixel electrode (PE) is in contact with the output electrode (DE) through the planarization layer via hole (CH/3) comprises: forming the pixel electrode (PE) on one side of the planarization layer (OL/270) away from the switch unit (TFT), wherein the pixel electrode (PE) is in contact with the output electrode (DE) through the planarization layer via hole (CH/3—upper portion) and the passivation layer via hole (CH/3—lower portion).  Yoon specification ¶¶ 70-72, 108-112; Kang specification, pages 4-7 (machine translation version).  
Regarding claim 4, which depends from claim 3: The combination discloses that an opening area of the planarization layer via hole (CH/3—upper portion) and an opening area of the passivation layer via hole (CH/3 – lower portion) at a communicated interface coincide with each other.  See Yoon Figure 3; Kang Figure 3.
Regarding claim 5, which depends from claim 3: The combination discloses that the over-etching the region, exposed through the planarization layer via hole (CH/3—upper portion), of the passivation layer (IL2/260) by using the planarization layer (OL/270) as the mask comprises: over-etching the region, exposed through the planarization layer via hole (CH/3—upper portion), of the passivation layer (IL2/260) through a dry etching process by using the planarization layer (OL/270) as the mask. Yoon specification ¶ 72 (etching); Kang specification, page 6 (machine translation version: “The via hole 3 passing through the organic planarization layer 270 and the inorganic passivation layer 260 is formed by a dry etching method using the organic planarization layer 270 as a mask.”).
Regarding claim 6, which depends from claim 2: Yoon is silent as to whether the output electrode is exposed through the planarization layer via hole, and the etching the surface of the region, corresponding to the planarization layer via hole, of the output electrode by using the planarization layer as the mask comprises: etching the surface of the region, exposed through the planarization layer via hole, of the output electrode through a wet etching process by using the planarization layer as the mask.  However, Yoon describes the output electrode, during its formation, as being etched by a wet (water-based) etchant.  Yoon specification ¶¶ 85-94.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use wet etching to form the groove because the modification would have involved a selection of a known step based on its suitability for its intended use.
Regarding claim 14, which depends from claim 4: The combination discloses that the over-etching the region, exposed through the planarization layer via hole (CH/3—upper portion), of the passivation layer (IL2/260) by using the planarization layer (OL/270) as the mask comprises: over-etching the region, exposed through the planarization layer via hole (CH/3—upper portion), of the passivation layer (IL2/260) through a dry etching process by using the planarization layer (OL/270) as the mask. Yoon specification ¶ 72 (etching); Kang specification, page 6 (machine translation version: “The via hole 3 passing through the organic planarization layer 270 and the inorganic passivation layer 260 is formed by a dry etching method using the organic planarization layer 270 as a mask.”).
Regarding claim 15, which depends from claim 2: Yoon discloses that the switch unit (TFT) is a thin film transistor, and the forming the switch unit (TFT) on the base substrate (BS1) comprises: forming a gate electrode (GE), a gate insulating layer (IL1), an active layer (SL) and a source-drain electrode layer (SE-DE) on the base substrate (BS1), wherein the source-drain electrode layer (SE-DE) comprises a source electrode (SE) and a drain electrode (DE), and the drain electrode (DE) is the output electrode (DE).  Yoon specification ¶¶ 79-105.
Regarding claim 16, which depends from claim 3: Yoon discloses that the switch unit (TFT) is a thin film transistor, and the forming the switch unit (TFT) on the base substrate (BS1) comprises: forming a gate electrode (GE), a gate insulating layer (IL1), an active layer (SL) and a source-drain electrode layer (SE-DE) on the base substrate (BS1), wherein the source-drain electrode layer (SE-DE) comprises a source electrode (SE) and a drain electrode (DE), and the drain electrode (DE) is the output electrode (DE).  Id.
Regarding claim 17, which depends from claim 4: Yoon discloses that the switch unit (TFT) is a thin film transistor, and the forming the switch unit (TFT) on the base substrate (BS1) comprises: forming a gate electrode (GE), a gate insulating layer (IL1), an active layer (SL) and a source-drain electrode layer (SE-DE) on the base substrate (BS1), wherein the source-drain electrode layer (SE-DE) comprises a source electrode (SE) and a drain electrode (DE), and the drain electrode (DE) is the output electrode (DE).  Id.
Regarding claim 18, which depends from claim 5: Yoon discloses that the switch unit (TFT) is a thin film transistor, and the forming the switch unit (TFT) on the base substrate (BS1) comprises: forming a gate electrode (GE), a gate insulating layer (IL1), an active layer (SL) and a source-drain electrode layer (SE-DE) on the base substrate (BS1), wherein the source-drain electrode layer (SE-DE) comprises a source electrode (SE) and a drain electrode (DE), and the drain electrode (DE) is the output electrode (DE).  Id.
Regarding claim 19, which depends from claim 6: Yoon discloses that the switch unit (TFT) is a thin film transistor, and the forming the switch unit (TFT) on the base substrate (BS1) comprises: forming a gate electrode (GE), a gate insulating layer (IL1), an active layer (SL) and a source-drain electrode layer (SE-DE) on the base substrate (BS1), wherein the source-drain electrode layer (SE-DE) comprises a source electrode (SE) and a drain electrode (DE), and the drain electrode (DE) is the output electrode (DE).  Id.
Regarding claim 20, which depends from claim 6: Yoon discloses that the switch unit (TFT) is a thin film transistor, and the forming the switch unit (TFT) on the base substrate (BS1) comprises: forming a gate electrode (GE), a gate insulating layer (IL1), an active layer (SL) and a source-drain electrode layer (SE-DE) on the base substrate (BS1), wherein the source-drain electrode layer (SE-DE) comprises a source electrode (SE) and a drain electrode (DE), and the drain electrode (DE) is the output electrode (DE).  Yoon specification ¶¶ 79-105.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon, and further in view of Hsieh, Schuck, and Yamazaki, U.S. Pat. Pub. No. 2011/0037068.
Regarding claim 10: Yoon Figures 1-4H disclose a display substrate, comprising: a base substrate (BS1); a switch unit (TFT) on the base substrate (BS1), wherein the switch unit (TFT) comprises an output electrode (DE), one side of the output electrode (DE) away from the base substrate (BS1) is provided with a groove; a planarization layer (OL) on one side of the switch unit (TFT) away from the base substrate (BS1), wherein a region, corresponding to the output electrode (DE), of the planarization layer (OL) is provided with a planarization layer via hole (CH), and an orthographic projection of the planarization layer via hole (CH) onto the base substrate (BS1) is located within an orthographic projection region of the output electrode (DE) onto the base substrate (BS1); and a pixel electrode (PE) on one side of the planarization layer (OL) away from the switch unit (TFT), wherein the pixel electrode (PE) is in contact with a bottom surface of the groove through the planarization layer via hole (CH), wherein the display substrate further comprises a liquid crystal layer (LC) and a common electrode (CE) formed sequentially on one side of the pixel electrode (PE) away from the planarization layer (OL).  Yoon specification ¶¶ 40-122.  Yoon is silent as to whether the liquid crystal layer (LC) is an insulating layer.  Yoon is also silent as to the depth of the groove, but the depth is a fraction of the output electrode (DE) thickness.  See Yoon Figure 3.  Yoon also does not disclose that the planarization layer is cured for less than or equal to 20 minutes.  Yoon does disclose that its planarization layer (OL) is an organic layer.  Id. ¶ 110.
Hsieh, directed to similar subject matter, discloses liquid crystal is an insulating material.  Hsieh specification ¶ 26.  Therefore, the Yoon liquid crystal layer would also be an insulating layer.  In the alternative, one having ordinary skill in the art at a time before the effective filing date would be motivated to use the Hsieh insulating liquid crystal layer in Yoon because the modification would have involved a selection of a known material based on its suitability for its intended use.  Once combined, the combination discloses an insulating layer and a common electrode sequentially formed on one side of the pixel electrode away from the planarization layer.
Yamazaki, directed to a thin film transistor in a display device, discloses a thickness of source and drain electrodes to be 50-300 nm, Yamazaki specification ¶ 135, which corresponds to 500-3000 angstroms.  Thus, the groove would range from greater than zero to less than the drain electrode thickness of 500-3000 angstroms, which overlaps the claimed depth of the groove of between 50 and 300 angstroms.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP § 2144.05(I).
Schuck, directed to similar subject matter as Yoon, discloses the planarization layer (24’) of polymeric resin is formed on one side of the TFT (13a’, 13b’) away from the base substrate (12).  Schuck specification, col. 13, ll. 14-35.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Yoon to use the Schuck planarization layer material because the modification would have involved the substitution of an equivalent known for the same purpose.  Schuck described a polymeric resin planarization layer as being made of carbon, hydrogen, and oxygen, and discloses that a preferred material is BCB, an organic material.  Id. col. 9, l. 65 – col. 10, l. 20.  Schuck describing the curing process for this type of planarization layer as being between 3-10 minutes, with a preferred curing time of 5 minutes, id. col. 10, ll. 32-51, which overlaps the claimed requirement of curing the planarization layer for less than or equal to 20 minutes.  This renders obvious claim 10.
Regarding claim 12, which depends from claim 10: The combination discloses display device (DP), comprising a display substrate as defined in claim 10.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon, Hsieh, Schuck, and Yamazaki, and further in view of Kang.
Regarding claim 11, which depends from claim 10: Yoon discloses the display substrate further comprises: an insulating layer (IL2) located between the switch unit (TFT) and the planarization layer (OL), wherein a region, corresponding to the output electrode (DE), of the insulating layer (IL2) is provided with an insulating layer via hole (CH—lower part), the insulating layer via hole (CH—lower part) is in communication with the planarization layer via hole (CH—upper part), an opening area of the planarization layer via hole (CH—upper part) and an opening area of the insulating layer via hole (CH—lower part) at a communicated interface coincide with each other, an orthographic projection of the insulating layer via hole (CH—lower part) onto the base substrate (BS1) is located within the orthographic projection of the planarization layer via hole (CH—upper part) onto the base substrate (BS1), and the pixel electrode (PE) is in contact with the bottom surface of the groove through the planarization layer via hole (CH—upper part) and the insulating layer via hole (CH—lower part); wherein the switch unit (TFT) is a thin film transistor comprising a gate electrode (GE), a gate insulating layer (IL1), an active layer (SL), a source electrode (SE) and a drain electrode (DE), the drain electrode (DE) being the output electrode.  Yoon specification ¶¶ 40-122.  Yoon does not disclose that the insulating layer is a passivation layer.
Kang, directed to similar subject matter, discloses a similar arrangement in which the insulating layer is a passivation layer (260).  Kang specification, pages 4-7 (machine translation version).  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Kang passivation layer (260) in place of the Yoon insulating layer (IL2) because the modification would have involved a selection of a known material based on its suitability for its intended use.
Regarding claim 13, which depends from claim 11: The combination discloses a display device (DP), comprising a display substrate as defined in claim 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897